Citation Nr: 0940071	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left total knee replacement due to osteoarthritis (previously 
claimed as osteoarthritis of the knee).

2.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to September 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), dated in October 2005 and  September 2006, 
which respectively denied, inter alia, the Veteran's claim 
for a TDIU and his application to reopen his previously 
denied claim for a chronic left knee disability (previously 
claimed as bilateral osteoarthritis of the knees, and now 
claimed as a total knee replacement of the left knee due to 
osteoarthritis) for failure to submit new and material 
evidence.  The Houston, Texas, VA Regional Office (RO) is the 
current agency of original jurisdiction.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

With regard to the Veteran's petition to reopen his claim of 
entitlement to service connection for chronic left knee 
disability, to establish jurisdiction over this issue, the 
Board must first consider whether new and material evidence 
has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As will be discussed fully under the analysis section, new 
and material evidence has not been submitted to reopen the 
left knee claim.

In May 2009, the Veteran presented oral testimony before the 
undersigned Veterans Law Judge at a personal hearing held in 
the satellite VA Regional Office in San Antonio, Texas.  A 
transcript of this hearing has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for bilateral osteoarthritis of the knees 
in a December 2001 rating decision; the Veteran was properly 
informed of the adverse decision and his appellate rights in 
a January 2002 letter, and he did not timely appeal this 
action.

2.  Evidence received since the December 2001 RO decision 
that denied the Veteran's claim of entitlement to service 
connection for bilateral osteoarthritis of the knees is 
either duplicative of evidence previously submitted or the 
evidence, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a 
chronic left knee disability (now claimed as a left total 
knee replacement due to osteoarthritis).

3.  The Veteran's current service-connected disabilities are 
bilateral peripheral neuropathy of the feet, residual of cold 
weather injury, with each foot rated 30 percent disabling for 
a combined rating of 60 percent.

4.  The medical and other evidence of record does not reflect 
the Veteran is precluded from obtaining and/or maintaining 
substantially gainful employment due solely to his service-
connected peripheral neuropathy of the left and right foot.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for chronic left knee disability (now 
claimed as a total knee replacement due to osteoarthritis) 
are not met, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
20.1100 (2009).

2.  The criteria for assignment of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters: The Veterans Claims Assistance Act of 
2000 (VCAA)

With respect to the issues on appeal, the Board finds that VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the claimant 
be given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denials.

With respect to the issue of entitlement to a TDIU, prior to 
initial adjudication of this claim, a letter dated in June 
2005 that specifically addressed this issue fully satisfied 
the duty to notify provisions in this regard.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen the Veteran's previously denied claim for 
VA compensation for a chronic left knee disability, prior to 
initial adjudication of the Veteran's application to reopen 
this claim, a letter dated in May 2006 fully satisfied the 
duty to notify provisions in this regard.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The Board notes that during the pendency 
of the appeal 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Despite this change in the regulation, the May 
2006 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  The May 
2006 letter also provided notice of the elements of new and 
material evidence and the reasons for the prior final denial. 
The criteria of Kent are deemed to have been satisfied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notwithstanding that the May 2006 letter also informed the 
Veteran of how VA determines a disability rating and 
effective date for awards of VA compensation, in compliance 
with the Court's holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), since the Board has concluded that new and 
material evidence has not been submitted for the claim for 
service connection for a left knee disability, reopening is 
not warranted and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the claims on appeal.  With respect 
to the new and material evidence issue, the claims file 
includes all evidence associated with the record at the time 
of the prior final rating decision of December 2001 that 
addressed the claim for service connection for a left knee 
disability; among these records are the Veteran's surviving 
service treatment reports (i.e., his September 1953 service 
separation examination report) and VA and private treatment 
records that also include nexus opinions.  Furthermore, all 
evidence dated since December 2001 that the Veteran has 
identified as relevant to this issue has been obtained and 
associated with claims folder; otherwise, VA has conducted 
attempts in good faith to obtain such evidence.  At this 
juncture, the Board notes that the Veteran's service 
treatment records have been determined by the National 
Personnel Records Center (NPRC) to be fire-related, with a 
September 1953 separation examination report being the only 
surviving record.  (See NPRC letter dated July 2001.)  

With respect to the TDIU issue, all evidence identified as 
relevant by the Veteran, including private and VA medical 
records dated 2004 - 2008 showing treatment for bilateral 
peripheral neuropathy of the feet (his only service-connected 
disabilities) has been obtained and associated with claims 
folder; otherwise, VA has conducted attempts in good faith to 
obtain such evidence.  Although the claims file includes a 
letter from the Social Security Administration (SSA) dated in 
August 2000 indicating that the Veteran had been awarded SSA 
disability benefits, a subsequent SSA letter dated August 
2008 shows that all medical records relating to his claim had 
been destroyed.  

The Board notes that the Veteran has otherwise not referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to his claims that VA has either obtained 
or made an effort to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  In attempts to reopen previously denied claims for 
service connection, the duty to assist does not include 
provision of medical examinations or opinions, unless new and 
material evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii) (2009).  The Veteran was not afforded an 
examination in association with his petition to reopen his 
left knee disability claim.  As discussed below, the Board 
concludes that new and material evidence has not been 
submitted on these claims.  Accordingly, there is no duty to 
provide an examination in the regard and no error exists.  
Id.  With respect to the TDIU claim, the Board observes that 
the Veteran has been provided with a VA medical examination 
in October 2008, in which a physician's opinion addressing 
the industrial impact of the Veteran's service-connected 
disabilities within the context of the TDIU claim has been 
obtained.  The Board finds that this examination was 
conducted with the Veteran's claims file and medical history 
available for review by the examining physician, and that the 
examiner has provided a detailed rationale for all opinions 
provided that were based on the Veteran's history and the 
current clinical observations obtained.  The examination is 
therefore deemed adequate for adjudication purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, the Veteran has appeared with his representative at a 
May 2009 hearing before the undersigned Veterans Law Judge, 
where he was afforded an opportunity to submit additional 
evidence and oral testimony in support of his claim.  
Furthermore, at the hearing the Veterans Law Judge ordered 
the record to be held open for an additional 60 days, until 
July 2009, to allow the Veteran an additional opportunity to 
submit more evidence.  In this regard, no additional evidence 
was thereafter received from the Veteran. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case with respect to the TDIU claim or 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed 
with the adjudication of the appeal.

(a.)  Factual background and analysis: Whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a left total knee 
replacement due to osteoarthritis (previously claimed as 
osteoarthritis of the left knee).

In general, unappealed rating decisions of the RO and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim there must be 
added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  In this regard, the 
Veteran's claim for service connection for bilateral 
osteoarthritis of the knees was denied on the merits in a 
December 2001 rating decision.  The current appeal stems 
from the Veteran's application to reopen this claim, which 
was filed in May 2006 and claimed entitlement to VA 
compensation for a total left knee replacement due to 
osteoarthritis.  Although the Veteran is seeking to reopen 
his claim with respect to only his left knee and is seeking 
service connection for a prosthetic joint, his theory of 
entitlement stems from his contention that the knee 
replacement was due to osteoarthritis that had its onset in 
military service.  As such, he does not present a new theory 
or basis of service connection that was not previously 
considered and therefore must submit new and material 
evidence to reopen this claim before it may be considered on 
the merits.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. 
Cir. 2008).  Thus, the December 2001 RO decision that denied 
the Veteran's claim for service connection for bilateral 
osteoarthritis of the knees is final and may not be reopened 
for purposes of addressing the merits of the claim for 
service connection for a left total knee replacement in the 
absence of new and material evidence.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).  The Board notes that 38 C.F.R. § 3.156(a), which 
defines new and material evidence, requires that evidence 
raise a reasonable possibility of substantiating the claim 
in order to be considered "new and material," and defines 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a) (2009).  The credibility of the 
evidence is presumed for the purpose of reopening.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The history of the Veteran's knee disability claim shows that 
he filed his original claim of entitlement to service 
connection for bilateral osteoarthritis of the knees in 
October 2000.   Evidence considered at the time of his 
original claim included his service separation examination 
conducted in September 1953, which shows no knee arthritis, 
knee complaints, or other abnormalities of the knees.  The 
Veteran's relevant post-service clinical history did not 
indicate onset of an arthritic disability affecting the knees 
during active duty and no treatment for any knee complaints 
until May 2000, when he underwent arthroscopic knee surgery 
approximately 47 years following his discharge from service.  
VA also considered the Veteran's DD 214 showing service in 
Korea during the Korean Conflict; a September 2001 statement 
from the Veteran's private physician, Roger J. Lunke, M.D., 
who noted that the Veteran reported a history of exposure to 
intense cold during military service in Korean and a history 
of sustaining a twisting injury to his left knee in 1993 
after falling from a forklift at the workplace, and opined 
that ". . . the war related conditions (of exposure to 
intense cold and dampness) predisposed (the Veteran) to the 
development of early osteoarthritis he now exhibits in his 
(knee) joints;" a September 2001 statement from the 
Veteran's private chiropractor, Jeanne E. Sherson, D.C., who 
reported that she treated the Veteran for severe 
osteoarthritis of the spine with degenerative joint disease 
and opined that "(e)xtremely stressful conditions [such as. 
. . long bouts of coldness] can often initiate osteoarthritis 
symptoms, and the degenerative joint changes that accompany 
it, and (the Veteran) feels that that is exactly what 
initiated his problems; an August 2001 lay witness statement 
from the Veteran's spouse, who reported that she had personal 
knowledge that the Veteran related a cold injury to his feet 
as being due to his exposure to severe cold weather during 
service; the Veteran's personal statements that he 
experienced knee pain after exposure to severe cold weather 
in active duty and continued to experience chronic painful 
knee symptoms following separation from service; and an 
October 2001 VA examination report, in which the examining VA 
physician considered the aforementioned history and records 
and commented that he did not concur with Drs. Lunke's and 
Sherson's opinions because "(a)ccording to medical 
literature, osteoarthritis has no clear etiology.  In review 
of medical literature, (I) can find no reference to exposure 
to cold weather and dampness as a predisposing factor for the 
development of osteoarthritis.  Therefore. . . , it is not 
likely that (his) exposure to cold weather and dampness 
during (military service in) Korea has given rise to the 
veteran's . . . osteoarthritis."  

After weighing the probative value of the aforementioned 
evidence, the RO denied the claim of entitlement to bilateral 
osteoarthritis of the knees on the merits in a December 2001 
rating decision.  Notice of this denial and his appellate 
rights was provided to the Veteran in VA correspondence dated 
January 2002.  The Veteran did not appeal this denial and it 
became final.  

The Veteran submitted an application to reopen his claim in 
May 2006, presenting the issue as only for service connection 
for a left total knee replacement due to osteoarthritis.  The 
claim is nevertheless essentially identical to the 
previously-denied claim for bilateral knee osteoarthritis.  
For evidence to be new and material in this matter, (i.e., 
relating to unestablished facts necessary to substantiate the 
claim, and raising a reasonable possibility of substantiating 
the claim), it would have to be evidence not previously 
before VA decisionmakers that tends to show that the Veteran 
had developed arthritis of the left knee in service; or 
developed left knee arthritis to a compensable degree within 
one year following his separation from active duty in 
September 1953; or otherwise demonstrates a medical nexus 
between military service and the post-service diagnoses of 
arthritis of the knee.

In the current attempt to reopen the claim, the Veteran 
submitted oral testimony and written statements in which he 
testified that he developed knee joint symptoms in service as 
a result of exposure to extreme cold in Korea leading to 
arthritis which ultimately required treatment with 
arthroscopic surgery and a left total knee replacement.  
Although the Veteran stated that he experienced chronic knee 
symptoms ever since separation from service, he admitted that 
the symptoms only worsened gradually over time and did not 
become so severe as to compel him to seek treatment until 
over 20 years after he was discharged from active duty. 

In addition to his statements in support of his claim, the 
Veteran also submitted a copy of a 1993 - 1994 newsletter 
from The Chosin Few, a support group for veterans of the 
Chosin Reservoir campaign during the Korean Conflict, which 
stated, among other things, that there were studies 
indicating a correlation between exposure to extreme cold and 
later development of joint arthritis; private medical reports 
showing treatment of left knee arthritis and a surgery for a 
left total knee replacement in June 2005; and letters dated 
February 2002 and April 2002 from his private physician, 
Robert J. Lunke, M.D., who reiterated his previously-stated 
opinion that the Veteran's exposure to severe cold during 
military service "predisposed (him) to the development of 
early osteoarthritis that he now exhibits in his joints.  We 
still feel that his progressive medial compartment 
degenerative arthritis (of the left knee) may well be due to 
the cold exposure he had as a result of his military 
experience." 

The Board finds that the aforementioned evidence submitted to 
reopen the left knee arthritis claim is not new and material.  
The Veteran's assertion that his left knee disability is the 
result of arthritis due to exposure to cold weather in 
service, the 1993 - 1994 newsletter from The Chosin Few 
stating that there is a correlation between cold weather 
exposure and later development of joint arthritis for Korean 
Conflict veterans, and the February and April 2002 opinions 
of Dr. Lunke stating that the Veteran's knee arthritis is 
attributable to his exposure to cold weather in service are 
all essentially duplicative evidence asserting a theory of 
service connection for knee arthritis that has already been 
considered on the merits and rejected in the prior final 
rating decision of December 2001.  They do not, in themselves 
or when viewed in the context of evidence previously 
submitted, present any new and unaddressed theory relating 
the Veteran's knee arthritis to his period of active duty.  

Dr. Lunke's favorable medical nexus opinion had been 
previously considered and rejected in the December 2001 
rating decision, and the mere fact that Dr. Lunke has 
reiterated the same favorable nexus opinion twice more since 
that time in letters dated February and April 2002 does not 
make his opinion suddenly new.  Similarly, while the 1993 - 
1994 newsletter from The Chosin Few was not, strictly 
speaking, previously considered by VA in the December 2001 RO 
decision, the theory of causation that it extols in its 
factual premise (i.e., that exposure to cold weather caused 
Korean Conflict veterans to develop arthritis of the joints) 
has already been addressed in the prior final rating decision 
within the specific context of the Veteran's claim and is 
also therefore not new.  

In view of the foregoing discussion, the Board concludes that 
Dr. Lunke's opinion, the 1993 - 1994 newsletter from The 
Chosin Few, and the assertions of the Veteran are cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial of entitlement to VA compensation for 
bilateral osteoarthritis of the knees in December 2001, and 
do not raise the possibility of substantiating the current 
claim for service connection for a left total knee 
replacement due to osteoarthritis.  Therefore, the petition 
to reopen the Veteran's claim in this regard is denied.  See 
38 C.F.R. § 3.156(a) (2009).  

(b.)  Factual background and analysis: Entitlement to a TDIU.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation. A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities of one or both lower 
extremities, including the bilateral factor if applicable, or 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  38 C.F.R. §§ 
3.340, 4.16(a)(1), (2) (2009).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. § 4.16(b) (2009).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

The Veteran is currently service-connected for bilateral 
peripheral neuropathy of the feet, residual of cold weather 
injury, with each foot rated 30 percent disabling for a 
combined rating of 60 percent, with additional compensation 
for the bilateral factor under the provisions of 38 C.F.R. 
§ 4.26 (2009).  His service-connected disability therefore 
meets the criteria to qualify as a single disability for 
purposes of meeting the percentage requirements for a TDIU 
under 38 C.F.R. § 4.16(a)(1) as well as  § 4.16(a)(2), owing 
to the common etiology of the disability.  The Board must now 
consider whether the evidence reflects that the Veteran's 
service-connected disabilities render him unemployable.

In determining whether the Veteran is entitled to a TDIU, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Id.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file pertaining to his claim for a TDIU.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's application for a TDIU, which was filed in 
March 2005, shows that he reported having a high school 
education and three years of college education.  

The report of an April 2006 VA examination of the Veteran's 
peripheral nerves shows that he complained of bilateral foot 
pain and a burning sensation in his feet that was exacerbated 
by cold weather, which he treated with foot soaks in warm 
water.  Physical examination of his feet revealed clear skin 
with no rashes, lesions, or scars, and no evidence of 
abnormal weight-bearing, atrophic skin changes, ulceration, 
gangrene, ischemic limb pain, persistent coldness, or 
Reynaud's Syndrome.  His posture and gait were within normal 
limits.  Peripheral pulses measured 2+, bilaterally, on 
evaluation of his femoral, popliteal, dorsalis pedis, and 
anterior tibial pulse.  The examiner further found no 
discoloration, edema, abnormal skin texture, ulceration, 
deformity, atrophy, tissue loss, loss of digits, abnormal 
skin temperature, missing nails, or abnormal hair growth.  
Neurological examination was abnormal for showing hyperalgia 
of the feet, bilaterally.  The pertinent diagnoses included 
status post cold injury, bilateral feet, with peripheral 
neuropathy, with objective findings of hyperalgia of the 
feet, with subjective foot pain, and reported sequelae of 
nail changes, chronic fungal infections, hallux valgus, 
bunion, and heel spurs.  

An October 2008 letter from the Veteran's former employer, 
The Boeing Company, shows that he was employed in the 
assembly of aircraft from September 1985 to December 1995.  
In his oral testimony before the Board at a May 2009 hearing, 
the Veteran testified, in pertinent part, that he stopped 
working in December 1995 because of knee and shoulder 
problems and bilateral peripheral neuropathy of his feet.  He 
reported that he experienced general discomfort and pain when 
climbing stairs or working on his knees as an aircraft 
mechanic.  He expressed his belief that if he was not 
impaired by his knee problems and bilateral peripheral 
neuropathy of his feet, he could have worked much longer in 
his career as his employer did not have a mandatory 
retirement age.

In October 2008, the Veteran underwent a VA examination of 
his peripheral nerves to determine his ability to obtain and 
maintain employment within the limitations imposed upon him 
by his service-connected peripheral neuropathy of his left 
and right foot.  At this examination, the examiner noted that 
the Veteran was claiming to be unemployable due to his 
service-connected disabilities, but after reviewing the 
Veteran's claims file and pertinent medical history the 
examiner determined that this was not actually the case.  The 
examining physician compared his clinical findings with prior 
findings presented in the record and presented the following 
commentary:

"At this examination, I find no increase in 
symptoms and no severe disability (relating to the 
Veteran's bilateral peripheral neuropathy of his 
left and right foot), as the patient is able to 
ambulate, go from sitting to standing, with normal 
skin exam and pulses.  His gait is normal with the 
exception of a little bit of a limp because of a 
recent total knee replacement to the left knee.  

In my opinion, (a finding of) individual 
unemployability pertaining to the feet as residuals 
of cold weather is not warranted as symptoms have 
not increased, (the) patient is able to ambulate 
and. . . can, in my opinion, perform sedentary work 
if necessary.  The issue of unemployability as 
answered is that (the Veteran) is able to ambulate 
and has a fairly normal exam and in (my) opinion is 
able to perform sedentary work if he chooses."

The Board acknowledges that the Veteran's hearing testimony 
indicated that he last worked in December 1995 because of 
impairment associated with his bilateral peripheral 
neuropathy of both feet, as well as industrial impairment due 
to his nonservice-connected shoulder and knee disabilities.  
However, the Board finds the VA examiner's opinion, as 
presented in the report of his October  2008 VA examination, 
to be more probative for purposes of assessing the impact of 
the Veteran's service-connected disability on his industrial 
capacity.  As the VA examiner specifically stated that the 
disabling symptoms associated with the Veteran's bilateral 
peripheral neuropathy of both feet did not preclude him from 
employment in a sedentary capacity, the Board concludes that 
the Veteran is not shown to be unable to obtain or maintain 
gainful employment due solely to his service-connected 
disabilities.  The October 2008 VA examination report 
specifically indicates that the Veteran's bilateral 
peripheral neuropathy of his feet would not impact his 
ability to maintain gainful employment in a sedentary 
capacity.  The evidence indicates that the Veteran is capable 
of ambulating normally and that his bilateral peripheral 
neuropathy of his feet was not incapacitating to a major 
degree.  The Veteran, furthermore, possesses sufficient 
education to qualify him for gainful employment in a 
sedentary capacity, as indicated by his having completed high 
school and an additional three years of college.  It is also 
not unreasonable to expect that his decade of employment in 
the aerospace industry as an aircraft assemblyman would have 
also imparted upon him a marketable level of experience and 
expertise that could be applied in a sedentary employment 
position.  

In short, while the Board does not doubt that the Veteran's 
service-connected peripheral neuropathy of his left and right 
foot has significant effects on his employability, which is 
recognized by the 60 percent combined schedular evaluation 
currently in effect for his disabilities, the preponderance 
of the evidence does not support his contention that his 
service-connected disabilities are of such severity so as to 
preclude his participation in any form of substantially 
gainful employment.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b) (2009); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Consequently, the TDIU claim must be denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for a left total knee replacement due to 
osteoarthritis (previously claimed as osteoarthritis of the 
left knee) is denied.

The claim for a TDIU is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


